Citation Nr: 0814485	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-03 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in March 2007.  At that time, it was noted 
that the issue of entitlement to an increased disability 
rating for the veteran's service-connected lumbosacral strain 
was not currently on appeal, as a timely appeal was never 
filed.  Therefore, the only issue on appeal at this time is 
entitlement to service connection for hypertension as 
secondary to the veteran's service-connected diabetes 
mellitus.  The veteran did, however, file a new claim for an 
increased rating for his low back condition at that time, and 
that issue is REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that prior to the adjudication of the issues 
on appeal, additional development is needed.  

The veteran's informal claim for entitlement to service 
connection for hypertension secondary to his service-
connected diabetes mellitus was submitted in May 2001.  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

However, the record does not show that notice as per the 
Veterans Claims Assistance Act of 2000 (VCAA) was ever issued 
as to the veteran's claim of entitlement to service 
connection secondary to service-connected condition.  
Although the veteran's September 2003 VCAA notice letter 
addressed the criteria necessary to substantiate a claim for 
direct service connection, he has not received any VCAA 
notice to date regarding the requirements necessary to 
substantiate a claim for service connection secondary to a 
service-connected disability.  

Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  It is difficult to say, in this case, that the 
fairness of the adjudication was not affected, since the 
error here involved failure to inform the veteran of the 
basic elements of a secondary service connection claim.  
Therefore, the veteran did not receive proper notice as 
required per the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran proper notice as 
to the information and evidence needed to 
substantiate a claim for secondary 
service connection.

2.  Then readjudicate the veteran's 
entitlement to service connection for 
hypertension as secondary to diabetes 
mellitus.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  The veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



